DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on December 13, 2021.  As directed by the amendment, Claims 1, 2, 4, 5, 9, 11, 17, 18, 22, 23, 26, and 28-30 have been amended.  Claims 12-16 have been canceled.  Claims 1-11 and 17-30 are pending in the instant application.
Regarding the Office Action filed September 14, 2021:
Applicant has resolved all objections to the drawings. Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the specification.  Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.
The claims still invoke 35 USC 112(f).  Therefore, the invocations are maintained.
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.  However, additional 35 USC 112(b) rejections have been found.  Please see below for more details.
Applicant has resolved all rejections under Double Patenting.  Applicant has filed a Terminal Disclaimer on December 13, 2021 to resolve the issues.  Therefore, those rejections have been withdrawn.
Applicant has resolved all rejections under 35 USC 102 and 103.  Therefore, those rejections have been withdrawn.  See Reasons for Allowance below for more details.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Attachment device mechanism of Claims 1, 17, and 28.  The attachment device mechanism is interpreted as a ball 2331 on a body 2303 and a spring 2399 (paragraph 00285).
Connector mechanism of Claims 17 and 28.  The connector mechanism is interpreted as a clamp or two couplers (Fig 18A; paragraph 0113).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states “the attachment device mechanism comprises a valve having a ball moveable” (Lines 1-2).  The claim is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a spring.  Based on the 35 USC 112(f) interpretation of the attachment device mechanism, the attachment device mechanism requires a ball and a spring in order to bring the ball to be in open and closed valve positions.  Without the spring, the disclosed ball would not have this ability.  Additionally, all of the embodiments depicted in the drawings utilize a spring with the ball.  Therefore, whether or not the spring is required cannot be determined.  For examination purposes, the claim limitation will be interpreted as the valve must include a spring to have the ball moveable between open and closed valve positions.
Claims 3-5 are rejected for being dependent on rejected Claim 2. However, it is noted that the additional recitations in claim 3 are sufficient to satisfy the 35 USC 112(f) interpretation of the attachment device mechanism of claim 1 and claim 3 is not itself rejected under 35 USC 112(b).
Reasons for Allowance
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1, 6-11, 17-30 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 discusses an attachment device for maintaining positive fluid pressure, the attachment device having a fluid outlet port and at least two positive pressure fluid inlet ports, each inlet port is connectable to a respective fluid source and each inlet port is in fluid communication with the outlet port; each inlet port comprises an attachment mechanism for selectively starting and stopping a flow of fluid from the respective fluid source to the outlet port.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 1 above.
Claim 17 discusses an assembly that comprises the attachment device similar to Claim 1 and a connector for connecting at least one fluid source to the attachment device, the connector comprising a housing and a connector mechanism for selectively starting and stopping the flow of fluid.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 17 above.
Claim 28 discusses a method of switching one fluid source with another fluid source and maintaining continuous positive pressure fluid flow to a respirator or ventilator comprising steps of providing the attachment device similar to Claim 1, providing the connector similar to Claim 17, and providing a pressure regulator, and selectively starting and stopping the flow of fluid from the fluid source to the respirator or ventilator using the connector mechanism and the 
Several prior art similar to the claimed invention are discussed below.
Abouzgheib (US 2018/0344142) discusses a system and method for performing a bronchoscopy.  Although the system shows a manifold with multiple inlets and one outlet (Abouzgheib: Fig 5), the system cannot maintain a positive fluid pressure.  The system relies on the use of a vacuum source (Abouzgheib: Fig 1) which introduces negative pressure into the system.  The fact that the prior art is switching back and forth from positive to negative pressure does not assist in maintaining a positive pressure.  Due to its connection to a vacuum source, there is only one positive pressure inlet involved.  Therefore, Abouzgheib does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claims 17 and 28.
Callaghan et al. (US 2013/0087146) discusses a ventilator with oxygen and air blending capabilities (Fig 2).  Although the system is able to receive two positive pressure inlets into one outlet, the prior art does not detail these inlets being part of an attachment device since the inlets are inside of the ventilator.  Additionally, the prior art does not detail the attachment device mechanism that is selectively starting and stopping the flow of fluid.  Although Callaghan details a valve (29, Fig 2), Callaghan does not teach about having multiple valves for each inlet.  Additionally, Callaghan does not discuss the valve being a ball valve with a spring.  The instant invention discusses that the attachment device allows for a smooth transition of switching from one fluid source to the other without experiencing a disruption of fluid flow and is specifically being used in transport ventilation (Specification: paragraph 0082).  Callaghan does not have that benefit since the prior art does not even detail the switching or disconnection of sources.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
Watt (US 4,554,916) discusses a therapeutic inhalator that has multiple inlets to one outlet and is connected to multiple gas sources.
Hete (US 2008/0295842) discusses an apparatus for delivering a gas mixture with multiple valves, couplings, and sources.  The gas is being delivered to an animal.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                            
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785